Exhibit 10.3
March 3, 2020
Dear Julie:
Thank you for being candid and forthright with me about your desire to
voluntarily resign from AMAG Pharmaceuticals, Inc. (“AMAG”), as well as for your
willingness to remain at AMAG for a designated period of time prior to your
departure. We appreciate your efforts on behalf of AMAG in recent years and your
commitment to make the transition smooth and professional.
As a sign of our appreciation, we are willing to offer you a retention bonus in
exchange for your continued commitment to the organization through March 31,
2020. In particular, if you remain actively employed with AMAG through March 31,
2020 (the “Separation Date”), comply with company rules and policies throughout
that date, and engage in best efforts to perform your job duties through that
date and otherwise assist with transitional matters, AMAG will provide you with
a lump sum retention bonus in the amount of Two Hundred and Eighty Eight
Thousand Dollars ($288,000.00), less lawful deductions (the “Retention Bonus”).
The Retention Bonus shall be contingent on you signing and complying with (and
not revoking your acceptance) of a separation agreement and general release in a
form prepared by and acceptable to the Company (the “Release Agreement). You
will be provided at least 21 days to consider the Release Agreement, which must
be signed and returned to AMAG no later than April 6, 2020. The Retention Bonus
will be payable within five (5) business days of the Effective Release Date (as
defined in the Release Agreement).
Provided that you remain actively employed, you will continue to receive your
regular pay and benefits through the Separation Date, including your annual
bonus for fiscal year 2019 in the amount of $148,500.00, less lawful deductions.
If the Company chooses in its discretion to accelerate your Separation Date, you
will be paid through March 31, 2020 and you will remain eligible for the
Retention Bonus described above.
You agree to keep the terms of this letter, as well as the fact of your
departure, strictly confidential until the Company chooses to communicate your
resignation prior to March 31, 2020.
This letter replaces, supersedes and extinguishes any rights you may have to
retention payments/awards, severance pay/benefits and/or other termination
pay/benefits under your Employment Agreement, your letter dated October 4, 2019
relating certain Retention Awards, as well any other applicable agreement,
policy or plan. For the avoidance of doubt, you will not be eligible to receive
any other severance payments/benefits (including without limitation as set forth
in Section 5(b), 5(c) and 5(d) of your Employment Agreement) or retention
payments/awards, other than the Retention Bonus set forth herein.
To accept the terms of this letter, please sign below where indicated and return
the original to me by March 3, 2020.
Again, thank you for your continuing commitment to AMAG through the Separation
Date.
Sincerely,
/s/ William Heiden
William Heiden
Chief Executive Officer & President




AGREED TO:




/s/ Julie Krop      3/3/2020  
Julie Krop     Date

